Citation Nr: 0724109	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-25 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for lumbar intervertebral disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had verified active service from June 1989 to 
October 1989 and from June 1991 to October 1995.  

A February 1997 rating decision granted service connection 
for a herniated disc, low back, L5-S1.  An unappealed rating 
decision in July 2002 granted the current 20 percent rating.  

The current claim was received in May 2005.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In April 2007, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

An October 2006 rating decision denied an increased 
evaluation for degenerative disease of the cervical spine.  A 
timely notice of disagreement, statement of the case, or 
substantive appeal is not of record.  Absent a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the cervical 
spine claim.  Bernard v. Brown, 4 Vet. App. 384 (1994); Hazan 
v. Gober, 10 Vet. App. 511 (1997).  

A June 1997 rating decision denied service connection for 
hearing loss, which did not meet the disability requirements 
of 38 C.F.R. § 3.385.  Outpatient records from August 2005 
show a degree of hearing loss which now appears to meet those 
requirements (3 or more auditory thresholds of 26 or more 
decibels), and contain an opinion that military noise 
exposure contributed to the hearing loss.  An application to 
reopen the claim for service connection for hearing loss 
should be inferred.  This claim is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  The service-connected lumbar intervertebral disc disease 
is manifested by forward flexion of the veteran's 
thoracolumbar spine being limited to 70 degrees during flare-
ups.  

2.  The service-connected lumbar intervertebral disc disease 
is manifested by no more than two weeks of incapacitating 
episodes.  

3.  There is no evidence of ankylosis of the spine.  

4.  The veteran has mild objective neurological symptoms of 
the right sciatic nerve associated with his service-connected 
spine disability.  

5.  The veteran has mild objective neurological symptoms of 
the left sciatic nerve associated with his service-connected 
spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for lumbar intervertebral disc disease have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§ 4.71a, 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.40, 
4.45, 4.59, Diagnostic Code 5243 (2006).  

2.  The criteria for a 10 percent rating for associated 
objective neurologic abnormalities of the right sciatic nerve 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. § 4.71a, 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 
4.14, 4.124a, Diagnostic Codes 5243, 8520, 8620, 8720 (2006).  

3.  The criteria for a 10 percent rating for associated 
objective neurologic abnormalities of the left sciatic nerve 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. § 4.71a, 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 
4.14, 4.124a, Diagnostic Codes 5243, 8520, 8620, 8720 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Prior to the September 2005 rating decision that is the 
subject of this appeal, in correspondence dated in July 2005, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for increased evaluations; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  At that time, the veteran was instructed to submit 
any evidence in his possession that pertains to the claim.  
He was also advised to notify VA of any information or 
evidence in support of his claim that he wished VA to 
retrieve for him.  In May 2006, the veteran was also notified 
as to how disability ratings and effective dates are 
assigned.  He was given an additional year to submit 
evidence.  He did not respond.  In all, the veteran has been 
able to participate effectively in the processing of his 
claims.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

Effective September 23, 2002, the criteria for intervertebral 
disc syndrome (IDS) were revised.  Then, effective February 
26, 2003, IDS was assigned a new diagnostic code number 
(5243).  The "new" criteria provide that preoperative or 
postoperative IDS is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).  

        Regarding the first method, for purposes of evaluations 
under diagnostic code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1) (2006).  There is no evidence here that a 
physician has prescribed bed rest.  However, the veteran has 
testified that a doctor at the hospital where he works has 
sent him home from work to rest on approximately 8 days in 
the last year.  Assuming this would be confirmed on remand 
for records, it would not support a rating in excess of the 
current 20 percent.  Incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months, will be rated as 10 percent disabling.  
The current 20 percent rating would be assigned for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  The 
next higher rating, 40 percent, requires incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  The maximum rating 
under this code, 60 percent, requires incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  There is nothing in the medical records, 
testimony, or other statements that indicates the veteran has 
incapacitating episodes that are so frequent that they meet 
the criteria for a higher rating.  

Referable to chronic orthopedic manifestations, the most 
recent amendment to 38 C.F.R. § 4.71a changed the diagnostic 
codes for spine disorders to 5235 to 5243, and spine 
disorders are now rated under the General Rating Formula for 
Diseases and Injuries of the Spine, largely based on ranges 
of motion and the limitations thereof.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine, and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  For 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5) (2006).  In this case, there is no medical evidence 
establishing ankylosis of any portion of the veteran's spine, 
and there are none of the above symptoms indicative of 
unfavorable ankylosis.  Therefore, the criteria for a 100 or 
50 percent rating for the orthopedic component of the his 
disability are not met.

The 20 percent rating assigned under the previous diagnostic 
criteria 38 C.F.R. § 4.71a, Code 5293 (2003) contemplated 
both orthopedic manifestations, such as limitation of motion, 
and neurologic manifestations, resulting in a moderate disc 
condition with recurring attacks.  Under the current 
criteria, the limitation of motion and associated neurologic 
abnormalities are rated separately.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  

A 40 percent rating requires that forward flexion of the 
thoracolumbar spine be limited to 30 degrees or less; or, 
there be favorable ankylosis of the entire thoracolumbar 
spine.  For a 20 percent rating, forward flexion of the 
thoracolumbar spine must be greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine must be not greater than 120 degrees; 
or, there must be muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating will be assigned where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees;  or, the combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height will be rated 
as 10 percent disabling.  38 C.F.R. § 4.71a, Codes 5235-5243.  

On the July 2005 examination, the veteran's forward flexion 
went to 90 degrees, which was normal.  The examiner 
considered the factors of 38 C.F.R. §§ 4.40, 4.45, as 
discussed by the United States Court of Appeals for Veterans 
Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran had pain with extension and forward flexion, and 
this was not increased with repetition, nor did he show 
weakness, instability, or fatigue.  The examiner estimated 
that the veteran's flare-ups occurred approximately every 
other week and that his forward flexion decreased 
approximately 20 degrees from 90 degrees to 70 degrees.  That 
was based on having severe pain but being able to continue to 
work.  This limitation during flare-ups falls well within the 
criteria for a 10 percent rating and does not approximate the 
restriction to 60 degrees or less required for the next 
higher rating.  In fact, although the VA clinical records and 
veteran's testimony reflect complaints of back pain, there is 
no competent evidence that flexion is restricted to 60 
degrees or less.  Therefore, the orthopedic aspect of the 
service-connected low back disability does not approximate 
the criteria for a rating in excess of 10 percent.  38 C.F.R. 
§ 4.7.  

Referable to the associated objective neurologic 
manifestations, the emphasis here is on the word 
"objective."  The veteran has complained of back pain and 
his complaints have been noted in his hearing testimony and 
VA clinical notes.  The only objective evidence of neurologic 
impairment is found on the July 2005 VA examination.  There, 
the examiner reported that sensation was decreased slightly, 
in a nonradicular fashion.  Reflexes were symmetric, but were 
slightly decreased to 1+, as compared to normal at 2+.  
Straight leg raising was also positive bilaterally, although 
at 45 degrees.  The examiner reviewed imaging studies and 
found only slight decrease in disc space at L5-S1.  The 
minimal spinal stenosis was described as unimpressive.  At 
L5-S1, the veteran had a broad based, mild bulging disc that 
slightly compromised the neural foramina, bilaterally.  
Giving the veteran the benefit of the doubt, these objective 
findings describe a neuropathy which is mild, but no more 
than mild.  Such a mild neuropathy warrants a 10 percent 
rating and no more.  38 C.F.R. § 4.124a, Codes 8520, 8620, 
8720 (2006).  However, the mild disability affects both right 
and left lower extremities, so two separate 10 percent 
ratings are warranted, for each side.  

Conclusion

The veteran's testimony and several descriptions of his back 
disability have been considered along with the VA clinical 
records and examination reports.  The examination report 
provides the most detailed assessment of the restrictions of 
motion, on which the evaluation is based.  The examination 
report considered pain and other pertinent factors in 
assessing the range of motion, in accordance with §38 C.F.R. 
§§ 4.40, 4.45, and DeLuca.  It showed a restriction of motion 
that does not approximate the criteria for rating in excess 
of 10 percent, along with neurologic abnormalities which 
warrant 10 percent ratings for the right and left sides, 
separately.  Because of its thoroughness, the examination 
report provides the preponderance of the evidence in this 
case, and that preponderance of evidence is against a higher 
ratings.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 10 percent for lumbar 
intervertebral disc disease is denied.  

A 10 percent rating for associated objective neurologic 
abnormalities of the right sciatic nerve is granted.  

A 10 percent rating for associated objective neurologic 
abnormalities of the left sciatic nerve is granted.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


